IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-11504
                           Summary Calendar



UNITED STATES OF AMERICA

                 Plaintiff - Appellee

     v.

LEONILA PALMA

                 Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 5:01-CR-47-21-C
                      --------------------
                       September 13, 2002

Before KING, Chief Judge, and BARKSDALE and STEWART, Circuit
Judges.

PER CURIAM:*

     Leonila Palma appeals her conviction and sentence for one

count of conspiracy, three counts of possession with the intent

to deliver cocaine, and one count of possession of a firearm in

furtherance of a drug offense.    For the first time on appeal,

Palma contends that her attorney rendered ineffective assistance

by (1) failing to object and move for a mistrial when Palma’s

codefendant pleaded guilty immediately prior to the last day of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-11504
                                 -2-

trial, (2) failing to move for judgment of acquittal, and

(3) failing to request a minor participant offense level

reduction pursuant to U.S.S.G. § 3B1.2.

     Generally, claims of ineffective assistance of trial counsel

may not be litigated on direct appeal unless they were adequately

raised in the district court.   United States v. Rivas, 157 F.3d
364, 369 (5th Cir. 1998).   When such claims are raised for the

first time on direct appeal, this court will address the claims

only “‘in rare cases where the record [allows the court] to

evaluate fairly the merits of the claim.’”   Id. (quoting United

States v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987)).   This

appeal represents one of those rare cases.

     To prevail on a claim of ineffective assistance of counsel,

a defendant must show (1) that his counsel’s performance was

deficient in that it fell below an objective standard of

reasonableness and (2) that the deficient performance prejudiced

his defense.   Strickland v. Washington, 466 U.S. 668, 689-94

(1984).

     Palma first argues that trial counsel provided ineffective

assistance by failing to lodge an objection and move for a

mistrial when codefendant Mario Estrada Hernandez pleaded guilty

prior to the commencement of the last day of trial.   She

maintains that the jury likely inferred that Hernandez pleaded

guilty since his disappearance occurred shortly after Gilbert

Ramirez, Jr. (“Beto”), the nephew of Jose Alfonso Ramirez
                           No. 01-11504
                                -3-

(“Pepe”) (who headed the drug organization that Palma was alleged

to be involved with), offered testimony for the Government which

implicated both Hernandez and Palma in the drug conspiracy.

According to Palma, “Beto’s testimony was the only evidence

against [Hernandez] at that point in time.”      Palma contends that

the timing of Hernandez’s plea had the effect of bolstering

Beto’s testimony, which, in turn, negatively impacted the outcome

of her case.

     This court has instructed that “[a] statement advising the

jury that a codefendant has pleaded guilty coupled with an

instruction that such plea cannot be considered as evidence of

the guilt of the remaining defendant will prevent improper

inferences that the codefendants’ [sic] absence has something to

say for the remaining defendant’s guilt.”     United States v.

Beasley, 519 F.2d 233, 239 (5th Cir. 1975), vacated on other

grounds, 425 U.S. 956 (1976).   In cases where a codefendant’s

guilty plea is not disclosed, the jury should nevertheless

receive, at a minimum, a cautionary instruction.     Id. at 239 n.2.

     Here, the district court gave a cautionary instruction both

immediately following Hernandez’s guilty plea and in its charge

to the jury at the conclusion of the trial.    Accordingly, the

district court satisfied the minimum requirement for curing any

prejudice that may have extended to Palma as the result of

Hernandez’s mid-trial decision to plead guilty.     See Beasley, 519
F.2d at 239 n.2.   Palma arguably benefitted from the
                           No. 01-11504
                                -4-

nondisclosure of Hernandez’s guilty plea since that information

could have led the jury to an improper assumption of Palma’s

guilt, especially in light of Beto’s testimony implicating both

defendants in the drug conspiracy.   Given these circumstances,

Palma has not demonstrated that her attorney’s performance was

deficient for purposes of satisfying the first prong of

Strickland analysis, and her ineffective claim on this point is

rejected.

     Palma next argues that her attorney rendered ineffective

assistance by failing to move for judgment of acquittal since

there was insufficient evidence to support her convictions.

Palma asserts that, had such a motion been made, she “very likely

would have been acquitted.”   Alternatively, she contends that the

district court’s denial of the motion would have provided error

for this court’s review.

     For sufficiency-of-the-evidence arguments properly raised on

appeal, this court reviews the record to determine whether any

reasonable trier of fact could have found that the evidence

established guilt beyond a reasonable doubt.   See United States

v. Martinez, 975 F.2d 159, 160-61 (5th Cir. 1992).   If a

defendant fails to move for acquittal in the district court,

however, appellate review is limited to the determination whether

there was a manifest miscarriage of justice.   See United States

v. Laury, 49 F.3d 145, 151 (5th Cir. 1995).
                            No. 01-11504
                                 -5-

     Palma’s sufficiency-of-the-evidence argument is not properly

before this court since it is raised solely in the context of an

ineffective assistance claim.   Because Palma does not brief her

sufficiency argument as a separate, independent issue, she has

waived the claim, rendering moot her ineffective assistance

argument on this basis.   It is noted, however, that Palma makes

reference in her brief to the manifest miscarriage standard of

review, stating immediately thereafter that “this Court should

review the sufficiency of evidence in this matter.”   Although it

is doubtful whether this isolated reference and request preserves

her sufficiency argument as a separate issue for purposes of

appellate review, out of an abundance of caution, we address the

evidentiary deficiencies identified by Palma.

     Palma generally argues that there was insufficient evidence

to support her convictions on all counts.   With respect to her

drug convictions, Palma contends that there was insufficient

proof that she “committed the alleged offenses on the dates in

question” and that she knowingly and intentionally possessed

cocaine for distribution.    She asserts that the lack of proof on

the drug counts necessarily invalidates her conviction for

possession of a firearm in furtherance of a drug trafficking

scheme.

     To prove that Palma was guilty of possession with the intent

to distribute a controlled substance, the Government had to prove

beyond a reasonable doubt that she (1) knowingly (2) possessed
                            No. 01-11504
                                 -6-

the controlled substance (3) with the intent to distribute it.

United States v. Medina, 161 F.3d 867, 873 (5th Cir. 1998). To

obtain Palma’s conviction on the drug conspiracy count, the

Government had to prove beyond a reasonable doubt that (1) an

agreement existed between two or more persons to violate the drug

laws; (2) Palma had knowledge of the agreement; and (3) Palma

voluntarily participated in the conspiracy.    United States v.

Casilla, 20 F.3d 600, 603 (5th Cir. 1994).    In order to prove a

violation of § 924(c), the Government had to prove that Palma

used or carried a firearm during and in relation to a drug-

trafficking offense.   18 U.S.C. § 924(c) (2000).

     The evidence presented at trial revealed that, beginning in

2000 and continuing through May 2001, Palma’s home was used as a

stash house by Pepe’s drug trafficking organization.

Specifically, the organization stored large quantities of cocaine

in Palma’s guest bedroom closet.   The organization repackaged the

cocaine for street-level distribution on the guest bedroom

dresser.   Pepe had a key to Palma’s house, which he and other

members of the organization used to gain access to the drugs,

even when Palma was home.   Pepe would contact Palma prior to

these visits to ensure that she was alone.

     In addition to providing her home to facilitate Pepe’s drug-

trafficking activities, Palma funneled cash to Pepe through his

nephew, Beto, and, on one occasion, accepted receipt of a cocaine

delivery intended for her daughter.   Over the course of the drug
                             No. 01-11504
                                  -7-

conspiracy investigation, agents documented approximately 100

telephone calls between Pepe and Palma, indicating that they

remained in close contact.

     On May 8, 2001, officers executed a search warrant on

Palma’s home.   When asked if there were weapons in the house,

Palma directed the officers to a fully-loaded Colt Cobra .30

caliber pistol that she kept under the mattress in her bedroom.

Palma told the officers that she did not have a key to the guest

bedroom closet, which was locked with an exterior-type door lock.

Upon prying the closet door open, the officers recovered, among

other things, approximately one-half kilogram of cocaine.     An

examination of used packaging material also found in the closet

revealed that it had once contained an amount of cocaine equaling

at least four and one-half kilograms.

     Based on the foregoing, a reasonable jury could have found

that the evidence established Palma’s guilt beyond a reasonable

doubt on all counts.   See Martinez, 975 F.2d at 160-61.    Palma

played a pivotal role in the drug conspiracy and was aware of the

large quantities of drugs being stored in her home.    Given the

fact that Palma was frequently left alone with drug quantities

carrying considerable street value, the jury could have

reasonably concluded that she possessed a firearm in furtherance

of the drug trafficking scheme.    Palma’s assertion of

insufficient proof that she “committed the alleged [drug]

offenses on the dates in question” lacks merit since the evidence
                          No. 01-11504
                               -8-

of her conduct fell within reasonable limits of the “on or about”

ranges of dates listed in her indictment.     See United States v.

Hernandez, 962 F.2d 1152, 1157 (5th Cir. 1992); Russell v. United

States, 429 F.2d 237, 238 (5th Cir. 1970)(within reasonable

limits, proof of any date prior to indictment’s return and within

statute of limitations is sufficient).   Because the evidence

reveals no sufficiency error under the more deferential standard

of review, Palma can neither demonstrate that she was prejudiced

by her attorney’s failure to move for acquittal, nor that a

manifest miscarriage of justice occurred.

     Finally, Palma asserts that her attorney provided

ineffective assistance by failing to move for a minor participant

offense level reduction pursuant to U.S.S.G. § 3B1.2.    A minor

role adjustment is appropriate if the defendant was substantially

less culpable than the average participant in the offense.

United States v. Virgen-Moreno, 265 F.3d 276, 296 (5th Cir.

2001), cert. denied, 122 S. Ct. 843 (2002).

     This court has held that a defendant who allows his property

to be used as a stash house, and who is held accountable only for

the drugs stored on the property rather than for the conduct of

the entire drug enterprise, is not entitled to a minor role

adjustment because his conduct was “coextensive with the conduct

for which he was held accountable.”   United States v. Garcia, 242
F.3d 593, 598-99 (5th Cir. 2001).   Palma objected to the PSR’s

original drug quantity calculation of 86.5 kilograms, asserting
                          No. 01-11504
                               -9-

that the “amount stored at her house never totaled more that 50

kilograms of cocaine.”   The parties agreed that the “proper

attributable amount . . . should be at least 15 kilos but less

than 50 kilos,” Palma’s guideline sentencing range was modified

accordingly, and she was sentenced at the low-end of the revised

range.

     Because Palma’s sentence was based on conduct in which she

was directly involved, her role was not minor, but actually

coextensive with the conduct for which she was held accountable.

See Garcia, 242 F.3d at 598-99.   Accordingly, her attorney did

not render ineffective assistance by failing to move for a minor

participant reduction.

     Palma’s conviction and sentence are AFFIRMED.